UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6462


ANDREA PERSON,

                    Petitioner - Appellant,

             v.

ANGELIA RAWSKI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Richard Mark Gergel, District Judge. (4:15-cv-04606-RMG)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexis Kaylor Lindsay, Thornwell Forrest Sowell, III, SOWELL, GRAY, STEPP &
LAFFITTE, LLC, Columbia, South Carolina, for Appellant. Donald John Zelenka,
Deputy Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrea Person seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on her 28 U.S.C. § 2254

(2012) petition and the court’s order denying her motion filed under Fed. R. Civ. P. 59(e).

The orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Person has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED



                                             2